Citation Nr: 1711370	
Decision Date: 04/10/17    Archive Date: 04/19/17

DOCKET NO.  13-09 328	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to a higher evaluation for right knee degenerative joint disease with limited flexion, currently rated at 10 percent.

2. Entitlement to a higher evaluation for left knee degenerative joint disease with limited flexion, currently rated at 10 percent.

3. Entitlement to a higher evaluation for right knee chondromalacia and instability status post chondroplasty with partial lateral and medical meniscectomy, currently rated at 20 percent.

4. Entitlement to a higher evaluation for left knee chondromalacia and instability, status post partial meniscectomy with chondroplasty, currently rated at 10 percent. 






ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran had active duty service from October 1968 to November 1988.

This case is before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a July 2009 rating decision of the VA Regional Office (RO) in Muskogee, Oklahoma.  The Veteran appealed from the initial assigned disability ratings for degenerative joint disease, right and left knees (rated on limitation of motion).  An August 2012 rating decision reduced the compensation for degenerative joint disease in both knees from 20 to 10 percent.  The decision further increased from 10 to 20 percent the evaluation for right knee chondromalacia rated based on joint instability, and continued 10 percent for left knee chondromalacia.  

In October 2015, the RO awarded a 60 percent rating for right knee disability due to total knee replacement surgery.  Prior ratings based on limitation of motion and/or instability were discontinued after that award.  The total right knee replacement is not considered to have been on appeal, as the Veteran did not file timely Substantive Appeal responding to the RO's Statement of the Case (SOC) on the claim.  

In March 2016, the Veteran filed with the RO a new, formal claim for service connection for depression secondary to several existing service-connected disabilities, and requested its adjudication in place of further appellate level review of the increased rating claims for right and left knee disabilities.  By a May 2016 rating decision, the RO granted that claim.  It is further observed, the Veteran had appointed an individual claims agent for purposes of the claim involving depression, but not for further prosecuting the matters of increased ratings for knee disabilities. 


FINDING OF FACT

By December 9, 2015 correspondence sent to the RO and prior to promulgation of a decision in this case, Veteran provided notification that withdrawal of the appeal is requested.  He further indicated that he instead was filing a new claim for compensation (which has since been adjudicated and decided).


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.


		
D. Martz Ames
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


